
	

114 HRES 234 IH: Expressing the sense of the House of Representatives that telephone service must be improved in rural areas of the United States and that no entity may unreasonably discriminate against telephone users in those areas.
U.S. House of Representatives
2015-04-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. RES. 234
		IN THE HOUSE OF REPRESENTATIVES
		
			April 29, 2015
			Mr. Latta (for himself and Mr. Welch) submitted the following resolution; which was referred to the Committee on Energy and Commerce
		
		RESOLUTION
		Expressing the sense of the House of Representatives that telephone service must be improved in
			 rural areas of the United States and that no entity may unreasonably
			 discriminate against telephone users in those areas.
	
	
 Whereas all people in the United States rely on quality, efficient, and dependable telephone service in many aspects of life, including conducting business, securing the safety of the public, and connecting families;
 Whereas multiple surveys conducted by the National Exchange Carrier Association revealed that complaints of uncompleted telephone calls persist, with the most recent survey in October 2012 indicating that 41 percent of rural companies surveyed reported an increase in the number of call completion complaints between March and September of the same year;
 Whereas the National Exchange Carrier Association and rural telecommunications carriers in April 2012 supplied information that—
 (1)6.4 percent of calls to rural areas failed, but only 0.5 percent of calls to urban areas failed; and
 (2)11 percent of calls to rural areas were either poor quality or were delayed, compared to only 5 percent in urban areas;
 Whereas the Federal Communications Commission was made aware of an issue regarding telephone service connection in rural areas in November 2010 and has since established a Rural Call Completion Task Force, issued a declaratory ruling, a notice of proposed rulemaking, a report and order and further notice of proposed rulemaking, an order on reconsideration, and an Enforcement Advisory, with respect to the issue and has reached settlements with 4 telecommunications carriers;
 Whereas, in a declaratory ruling in February 2012, the Federal Communications Commission made it clear that blocking or otherwise restricting telephone service is a violation of section 201(b) of the Communications Act of 1934 (47 U.S.C. 201(b)), which prohibits unjust or unreasonable practices, and section 202(a) of that Act (47 U.S.C. 202(a)), which outlines the duty of a telecommunications carrier to refrain from discrimination;
 Whereas actions by the Federal Communications Commission have not significantly decreased the prevalence of telephone calls being rerouted by telecommunications carriers and some States are seeing an increase in complaints as of April 2013;
 Whereas, in October 2013, the Federal Communications Commission adopted a Report and Order and Further Notice of Proposed Rulemaking (FCC 13–135) requiring some providers of long-distance telephone service to record, retain, and report call completion data to the Commission and prohibiting all originating and intermediate providers from causing audible ringing to be sent to the caller before the terminating provider has signaled that the called party is being alerted;
 Whereas telephone communications are vital to keeping rural areas of the United States competitive in the economy, and a low rate of telephone call completion results in economic injury to rural businesses, including farmers, trucking companies, and suppliers who have seen thousands of dollars in business lost when telephone calls are not completed;
 Whereas the safety of the public is at risk from a lack of quality telephone communications, including 911 services;
 Whereas schools depend on telephone calls to notify students and parents of emergencies, and health care centers depend on telecommunications services to save lives and to communicate with rural patients;
 Whereas small, local telecommunications carriers are losing valuable, multi-line business subscribers because of a lack of quality telecommunications services, which is financially detrimental to those carriers and adversely affects the rural communities served by those carriers; and
 Whereas it may cost a telecommunications carrier serving a rural area hundreds of dollars to investigate each complaint of an uncompleted telephone call: Now, therefore, be it
	
 That it is the sense of the House of Representatives that— (1)all providers must appropriately complete calls to all areas of the United States regardless of the technology used by the providers;
 (2)no entity may unreasonably discriminate against telephone users in rural areas of the United States; and
 (3)the Federal Communications Commission should— (A)aggressively pursue entities whose violations of the rules of the Federal Communications Commission contribute to a lack of quality telecommunications services in rural areas of the United States, and impose swift and meaningful enforcement actions to discourage—
 (i)practices leading to telephone calls not being completed in rural areas of the United States; and (ii)unreasonable discrimination against telephone users in rural areas of the United States; and
 (B)move forward with clear, comprehensive, and enforceable actions in order to establish a robust and definitive solution to discrimination against telephone users in rural areas of the United States.
				
